MEMORANDUM ** and ORDER
Anietie James Okpon appeals from the 78-month sentence imposed following his jury trial conviction for conspiracy, in violation of 18 U.S.C. § 371, loan fraud, in violation of 18 U.S.C. § 1014, mail fraud, in violation of 18 U.S.C. § 1341, and wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Okpon contends that the district court violated his Sixth Amendment rights when it ordered restitution. This claim is foreclosed by United States v. Bussell, 414 F.3d 1048, 1060 (9th Cir.2005) (stating that district court orders of restitution are *640unaffected by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)). Accordingly, we affirm the district court’s order of restitution.
Okpon was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory. See United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
Okpon shall notify the court within 14 days of the filing date of this memorandum disposition if appellant wants to pursue an Ameline remand. See id. at 1084. If Okpon does not respond to this inquiry, the district court’s sentence shall be affirmed.
BRIEFING ORDERED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.